Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1292 Page 1 of 22



 1   ALAN G ROSS, BAR NO. 162859
     ERIC J. WERSCHING, Bar No. 229415
 2   ROBERT M. DICKSON, Bar No. 135568
     ROSS WERSCHING & WOLCOTT LLP
 3   Attorneys at Law
     3151 Airway Ave., Suite S-1
 4   Costa Mesa, California 92626
     Telephone: (714) 444-3900
 5   Facsimile: (714) 444-3901
     agr@rossllp.com
 6   ejw@rossllp.com
     rmd@rossllp.com
 7
 8   Attorneys for Plaintiff
     Ra Medical Systems, Inc.
 9
10
11
12
13
14
                            UNITED STATES DISTRICT COURT
15
                         SOUTHERN DISTRICT OF CALIFORNIA
16
17
     Ra Medical Systems, Inc.,                Case No. 19-cv-00920-AJB-MSB
18
                    Plaintiff,                PLAINTIFF RA MEDICAL’S THIRD
19                                            AMENDED COMPLAINT
     v.
20
     Uri Geiger, individual, Strata Skin
21   Sciences Inc. and Accelmed Growth
     Partners, L.P.,
22
                    Defendants.
23
24
           Plaintiff Ra Medical Systems, Inc. (“Plaintiff” or “Ra Medical”) hereby brings
25
     this action against Defendants Uri Geiger (“Mr. Geiger”), Strata Skin Sciences Inc.
26
     (“Strata”), and Accelmed Growth Partners, L.P. (“Accelmed”) (collectively
27
     “Defendants”) based on Defendants’ disparaging, false, and misleading statements to
28
                                                                  THIRD AMENDED COMPLAINT
                                                                 CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1293 Page 2 of 22



 1   Ra Medical’s financial partners and potential investors before, during, and after the
 2   company’s initial public offering (“IPO”) and, more recently, to current customers,
 3   which: 1) violates a prior settlement agreement, 2) violates the Lanham Act’s
 4   prohibition on false advertising, 3) intentionally interferes with Ra Medical’s
 5   contractual relations; 4) intentionally interferes with Ra Medical’s prospective
 6   economic relations; and 5) is trade libel, and on that basis alleges as follows:
 7                                      INTRODUCTION
 8         1.     In 2011, Ra Medical and Strata’s predecessor in interest, PhotoMedex, Inc.
 9   (“PhotoMedex”), settling seven related cases involving complex intellectual property
10   claims, false marketing claims, and disputes involving Ra Medical’s FDA approvals,
11   entered into an omnibus Settlement Agreement. The parties released all claims and also
12   entered into a non-disparagement agreement that broadly prohibits any statements
13   regarding the FDA status of certain Ra Medical lasers or any purported false marketing.
14   Subsequently, Strata assumed the responsibilities of the Settlement Agreement.
15         2.     Last year, Mr. Geiger, as an agent of Strata (successor in interest to
16   PhotoMedex) and as Managing Partner of Accelmed, breached the Settlement
17   Agreement and disrupted the hard-fought peace by making disparaging and
18   independently actionable false statements to Ra Medical’s banking partners and the
19   market at large, in an attempt to derail and devalue Ra Medical’s IPO.
20         3.     These false statements had a substantial negative effect on Ra Medical’s
21   IPO, causing several key financial partners to back out of the IPO and delaying the IPO
22   for several critical months. These changes, which were caused by Mr. Geiger’s
23   disparaging, false, and misleading communications, substantially damaged Ra Medical.
24         4.     Since then, Strata has expanded its false and misleading communications,
25   now making them directly to Ra Medical’s customers, causing harm to Ra Medical’s
26   reputation, products, and sales.
27                                          PARTIES
28         5.     Ra Medical develops life-saving and life-changing excimer medical lasers
                                                                       THIRD AMENDED COMPLAINT
                                                1.
                                                                    CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1294 Page 3 of 22



 1   for use in the treatment of vascular and dermatological immune-mediated inflammatory
 2   diseases. Ra Medical is a Delaware corporation whose principal place of business is in
 3   San Diego, California.
 4         6.     Strata is a Delaware corporation whose principal place of business is in
 5   Horsham, Pennsylvania. It is a successor in interest to PhotoMedex.
 6         7.     Accelmed is incorporated or organized under the laws of the Cayman
 7   Islands. Its principal place of business is in Herzliya Pituach, Israel.
 8         8.     Mr. Geiger is an adult residing in Cresskill, New Jersey. Mr. Geiger is the
 9   founder and Managing Partner of Accelmed, which is the primary shareholder of Strata,
10   and is the Chairman of the Board of Directors of Strata.
11                              JURISDICTION AND VENUE
12         9.     This Court has jurisdiction over Count II of the Complaint, as the action
13   arises under 15 U.S.C. § 1125(a), based on Defendant’s false or misleading
14   representations of fact in violation of the Lanham Act, § 43(a)(1)(B), with original
15   jurisdiction pursuant to 15 U.S.C. § 1121 and 28 U.S.C. § 1331.
16         10.    This Court also has supplemental jurisdiction over Counts I, III, IV and V
17   under 28 U.S.C. § 1367(a), because these claims form part of the same case or
18   controversy as Count II.
19         11.    Venue is proper in this Court because the action involves a breach of a
20   prior Settlement Agreement between Ra Medical and Strata, as a successor in interest
21   to PhotoMedex, which provides that the exclusive venue for such action is the United
22   States District Court, Southern District of California. See Exhibit A, Section 18.
23         12.    Venue is also proper pursuant to 28 U.S.C. § 1391(b)(2) because a
24   substantial part of the events giving rise to the claims occurred within this judicial
25   district, including the injuries suffered by Ra Medical.
26         13.    The Court has personal jurisdiction over Defendants because they
27   regularly do business within the state of California and purposefully availed themselves
28   of the forum, including making disparaging and false statements to California residents
                                                                        THIRD AMENDED COMPLAINT
                                                2.
                                                                     CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1295 Page 4 of 22



 1   to benefit Defendants’ competing excimer business located in and operated out of
 2   California. For instance, Strata operates an office in Carlsbad, California for its
 3   competing excimer laser product and sells its products throughout the state. Mr. Geiger
 4   is the Chairman of the Board of Strata and the Managing Partner of Accelmed.
 5   Accelmed not only holds a majority ownership stake in Strata, it also holds ownership
 6   in additional companies operating and located in California, including ValCare, Inc. On
 7   information and belief, Mr. Geiger is also on the Board of Directors of ValCare, Inc.
 8   Also, Defendants Strata and Mr. Geiger assumed the responsibilities of a contract
 9   negotiated and executed in California, which requires that the parties take certain
10   actions within California and adhere to California law, entered into with Ra Medical, a
11   California company. Further, Defendants’ wrongful acts were expressly aimed at
12   California.   For instance, Strata’s false statements were expressly directed at Ra
13   Medical’s California customers. Similarly, Mr. Geiger, as Managing Partner for
14   Accelmed and an officer of Strata, made misrepresentations regarding Ra Medical’s
15   IPO to Ra Medical’s banking partners and potential purchasers, including but not
16   limited to, on information and belief, at least one partner located in San Diego,
17   California employed by OppenheimerFunds.
18                                FACTUAL ALLEGATIONS
19               Settlement and Strata’s assumption of the obligations therein
20         14.     From 2003 through 2011, Ra Medical and PhotoMedex litigated numerous
21   claims regarding the parties’ intellectual property, marketing, advertising and Ra
22   Medical’s FDA approvals, resulting in seven separate cases being filed. Much of this
23   litigation involved claims by PhotoMedex that Ra Medical’s products exceeded its FDA
24   clearances.
25         15.     On May 13, 2011, Ra Medical and PhotoMedex executed an omnibus
26   Settlement Agreement to resolve all of those claims. See Exhibit A. Specifically, the
27   Settlement Agreement released claims “which do exist or may in the future exist arising
28   out of or relating to facts, events, occurrences, or omissions up to and including the date
                                                                        THIRD AMENDED COMPLAINT
                                                3.
                                                                     CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1296 Page 5 of 22



 1   this Agreement is fully executed . . . brought or which could have been brought in the
 2   [l]itigation or claims which relate to actual or alleged acts of infringement by a Party
 3   hereto of any patents, foreign or domestic, which are owned by or licensed to the other
 4   Party hereto and which have been issued or are pending as of the Effective Date . . . .”
 5   See id., Section 2. It also provided a non-disparagement clause to prevent this type of
 6   conduct going forward, which provides “[n]o Party shall make, or encourage or cause
 7   others to make, any statement or allegation, written or verbal, to any third party
 8   including, without limitation, a customer of the other Party or a governmental agency,
 9   concerning or relating to the FDA status of Ra Medical’s current lasers, Dean Irwin as
10   an inventor of the first FDA-approved excimer laser for dermatology, or false marketing
11   known to be untruthful.” Id., Section 7.
12         16.    In June 2015, Mela Sciences, Inc. (“Mela”) purchased certain assets from
13   PhotoMedex, including its XTRAC dermatology business. The XTRAC laser products
14   were, in part, the subject of the claims settled between Ra Medical and PhotoMedex.
15   The resulting Asset Purchase Agreement addresses the Settlement Agreement, and, on
16   information and belief, requires Mela to assume the responsibilities reflected in the
17   Settlement Agreement.
18         17.    In December 2015, Mela was rebranded as Strata.
19                              Competitors in laser treatments
20         18.    Ra Medical has two laser systems on the commercial market, DABRA for
21   the treatment of vascular disease and Pharos for the treatment of dermatological
22   diseases. Both use the same core technology and utilize a similar excimer laser.
23         19.    Ra Medical’s Pharos laser system has been marketed since 2004 and is
24   designed for the treatment of inflammatory skin conditions. It is FDA-cleared to treat
25   psoriasis, vitiligo, atopic dermatitis, and leukoderma.
26         20.    In May 2017, Ra Medical received FDA 510(k) clearance to market the
27   DABRA laser system and single-use DABRA catheter in the U.S. for “crossing chronic
28   total occlusions in patients with symptomatic infrainguinal lower extremity vascular
                                                                     THIRD AMENDED COMPLAINT
                                                4.
                                                                  CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1297 Page 6 of 22



 1   disease,” describing the intended use as “[f]or use in ablating a channel in occlusive
 2   peripheral vascular disease.” Ra Medical’s DABRA laser system is used by physicians
 3   as a tool in the treatment of peripheral artery disease, a form of peripheral vascular
 4   disease. These treatments are commonly referred to by the medical community as
 5   atherectomy.
 6         21.    Ra Medical’s product competitors include companies owned by Accelmed
 7   and guided by Mr. Geiger.
 8         22.    Strata produces the XTRAC laser system, which like Pharos, treats
 9   dermatological diseases, including vitiligo. In March 2018, Accelmed filed paperwork
10   with the Securities and Exchange Commission stating that it intended to purchase
11   58.3% of Strata’s common stock upon the closing of a transaction between Accelmed
12   and Strata. On May 29, 2018, the transaction closed, and Mr. Geiger immediately
13   became Chairman of Strata’s Board of Directors.
14         23.    Eximo Medical is an Israeli company owned in whole or in part by
15   Accelmed. In October 2018, it obtained FDA clearance for a laser system for treatment
16   of peripheral artery disease, including atherectomy for blockages. While its B-laser
17   system and DABRA currently have different FDA clearances, they both are used by
18   physicians to treat artery blockages.
19                             Ra Medical prepares to go public
20         24.    In December 2017, Ra Medical began preparing to go public on the New
21   York Stock Exchange.
22         25.    The IPO process is time and resource intensive, requiring that the company
23   work closely and cooperatively with financial partners, who serve as intermediaries
24   between the company and investors. Financial institutions considering underwriting an
25   IPO perform extensive due diligence on the offering company’s products, finances, and
26   potential weaknesses. For an IPO for a medical device company like Ra Medical, it is
27   crucial that underwriters have specialized expertise in the field to appropriately guide
28   the investing community and generate support.
                                                                     THIRD AMENDED COMPLAINT
                                              5.
                                                                  CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1298 Page 7 of 22



 1         26.    Initially, Ra Medical partnered with UBS Investment Bank (“UBS”), to
 2   serve as the lead bank as it pursued its IPO. In December 2017, Ra Medical and UBS
 3   entered into a contract, whereby UBS agreed to act as the lead bookrunning manager
 4   for the proposed IPO. The lead bookrunning manager coordinates the issuance of the
 5   new IPO shares and is generally the firm that serves as lead underwriter. The contract
 6   specified that UBS would fill this role for one year or until the IPO closed. It also gave
 7   UBS a right of first refusal to act as a financial advisor to Ra Medical with regard to
 8   any sale involving the company. Ra Medical and UBS intended that UBS would serve
 9   as the formal lead underwriter for its IPO through the close of the transaction, and it
10   was described to the investing public as such. In addition, as is common, Ra Medical
11   also engaged other banks who would share in the risk for the offering, called the
12   underwriting syndicate. These banks are each allotted portions of the company offering.
13   Ra Medical tapped OppenheimerFunds to serve as a financial partner in the syndicate,
14   as well as a number of other financial partners, including SunTrust, Cantor, and
15   Nomura. Because, as part of any IPO, these financial partners perform extensive due
16   diligence on the offering company, their support during the entirety of the IPO process
17   is an important indicator to the market of the overall condition of the company and the
18   viability of the offering.
19         27.    Investment banks also employ research analysts.               They operate
20   independently, and 25 days after the IPO closes, are permitted to produce reports
21   analyzing the company and its newly offered shares. These reports are relied on by the
22   market to determine whether the shares of the newly public company are a good
23   investment and the valuation of the shares going forward.
24         28.    Moreover, the IPO process primarily relies on banks, such as UBS and
25   OppenheimerFunds, to sell the newly issued shares to prospective investors in the
26   market. Generally, this means that banks reach out to their established book of business
27   in the particular sector and urge those individuals or entities to invest. This process
28   begins long before the shares are available for purchase on the market, to ensure that
                                                                       THIRD AMENDED COMPLAINT
                                               6.
                                                                    CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1299 Page 8 of 22



 1   the IPO sells out quickly. Thus, UBS and Oppenheimer would have already been
 2   discussing Ra Medical with prospective investors in the spring of 2018.
 3         29.    As of March 21, 2018, Ra Medical fully expected UBS to lead its IPO and
 4   OppenheimerFunds to serve in the syndicate, and stated as much in its SEC filings.
 5         30.    Ra Medical and its banking partners intended to close its public offering
 6   in July 2018, thereby gaining significant funding to support its sales and marketing
 7   efforts and taking advantage of a historically favorable market for IPO offerings.
 8                    Mr. Geiger’s campaign to disparage Ra Medical
 9         31.    In or around this time period, Mr. Geiger began a campaign of disparaging
10   and misleading statements to the marketplace about Ra Medical in an effort to
11   undermine the company’s IPO.
12         32.    Mr. Geiger initiated a misinformation campaign to the banks leading Ra
13   Medical’s offering, trying to persuade them to abandon the deal. For instance, on
14   May 22, 2018, Mr. Geiger emailed John Hagens of UBS, the banker leading the Ra
15   Medical IPO, and made several false and misleading statements regarding Ra Medical.
16   See Exhibit B. In that email, Mr. Geiger misleadingly implied that Ra Medical faced
17   impending patent infringement claims from Strata and/or Mount Sinai regarding Ra
18   Medical’s Pharos laser. In fact, any claims held by Strata had been expressly and
19   irrevocably released as part of the 2011 Settlement Agreement. Moreover, Mount Sinai
20   has not brought any patent infringement claims against Ra Medical, despite having
21   communicated with Ra Medical as early as 2006 about the patents and entering into an
22   exclusive license with PhotoMedex, Strata’s predecessor-in-interest, that same year. As
23   the Managing Partner of Accelmed, the soon-to-be majority owner of Strata’s common
24   stock, and pending Chairman of Strata’s Board of Directors, Mr. Geiger would have
25   known his statements, particularly regarding Strata’s potential claims, were false. Mr.
26   Geiger would have also known that his statements would concern Ra Medical’s banks
27   in the IPO, as a successful patent claim by a Ra Medical competitor could significantly
28   threaten the company’s ability to market their products and, even if unsuccessful, would
                                                                     THIRD AMENDED COMPLAINT
                                              7.
                                                                  CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1300 Page 9 of 22



 1   consume company resources in litigation.
 2         33.    In addition, Mr. Geiger made several false statements regarding Ra
 3   Medical’s DABRA laser and potential off-label marketing. First, Mr. Geiger falsely
 4   implied that Ra Medical was encouraging physicians to improperly seek and receive
 5   reimbursements for procedures using the DABRA device from government payors like
 6   the Centers for Medicare and Medicaid Services (“CMS”). See Exhibit B. This is a
 7   serious accusation, suggesting Ra Medical and physicians could face liability for
 8   inducing improper government payments. But Mr. Geiger’s insinuation is entirely
 9   false. First, physicians are not strictly limited to use of medical devices consistent with
10   FDA indications if they determine that the device and procedure are medically
11   appropriate for a particular patient. Many physicians have determined that the DABRA
12   laser system is appropriate to treat a variety of artery blockages. Moreover, third-party
13   health payers can reimburse a procedure performed by a device that is not cleared or
14   approved for a specific indication if, again, the physician determines that the device and
15   procedure are medically appropriate for a particular patient. Indeed, CMS payments
16   are predicated on the underlying treatment, e.g., atherectomy for a blocked artery, not
17   the device used to perform the treatment. Second, Mr. Geiger falsely implied that Ra
18   Medical’s device works in only 10% of the population, stating “the FDA clearance is
19   limited to CTO (which presents only at 10% of a[]trectomy cases).” Id. In fact, Ra
20   Medical’s FDA clearance describes DABRA’s “Intended Use” as “[f]or use in ablating
21   a channel in occlusive peripheral vascular disease.” This broader description of
22   DABRA’s FDA clearance, beyond chronic total occlusions, is omitted from Mr.
23   Geiger’s email altogether. Physicians use DABRA on all types of plaque, not just
24   chronic total occlusions, which are some of the most serious artery blockages. Mr.
25   Geiger, as the Managing Partner of Accelmed, is well acquainted with these issues as a
26   result of ownership of the Eximo company and its B-laser products and, on information
27   and belief, is aware that these statements are false or misleading.
28         34.    Mr. Geiger stated that the above issues “may result in underwrite[r]
                                                                       THIRD AMENDED COMPLAINT
                                                8.
                                                                    CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1301 Page 10 of 22



 1   liability and effect your brand,” transparently attempting to influence Ra Medical’s lead
 2   bank to abandon the IPO.
 3         35.       This is not a case of a single email. Ra Medical has been informed, and on
 4   that basis alleges on information and belief, that Mr. Geiger sent communications like
 5   the one he sent to Mr. Hagens to many other banking partners involved in Ra Medical’s
 6   IPO, including OppenheimerFunds, as well as other banks who considered participation
 7   in the IPO. For example, Ra Medical understands that Piper Jaffray, the bank that
 8   ultimately led Ra Medical’s IPO, received similar communications from Mr. Geiger.
 9   Moreover, Mr. Geiger expressly threatened to withhold future business from financial
10   institutions who participated in the IPO. For instance, on information and belief, Mr.
11   Geiger informed OppenheimerFunds that if they continued with the Ra Medical IPO,
12   he would in the future withhold his business. Far from normal competition based on
13   the merits of each company’s products, Mr. Geiger engaged in a campaign of threats
14   and intimidation against the syndicate banks and potential participants in the syndicate.
15         36.       Moreover, he sent the same message to multiple research analysts, in an
16   attempt to influence their view of Ra Medical’s business opportunity and impact their
17   resulting reports to the marketplace.
18         37.       Mr. Geiger has compounded these false statements by further publishing
19   them to the investing public. For instance, after Ra Medical attempted to address Mr.
20   Geiger’s false statements via a preliminary letter outlining how his statements violated
21   the Settlement Agreement to which Strata is bound, Mr. Geiger and Strata immediately
22   published the dispute on the SEC’s website. In particular, Strata filed a Form 8-K and
23   attached the entire complaint, including Mr. Geiger’s email to UBS, which contained
24   the false and misleading statements outlined above. This filing was not required by the
25   SEC, and filing the entire complaint, with Mr. Geiger’s email, is never required in an
26   SEC filing, and only serves to boost Defendants’ false statements under the guise of
27   legal action.
28         38.       And Mr. Geiger’s campaign is still ongoing. For instance, on November
                                                                        THIRD AMENDED COMPLAINT
                                                 9.
                                                                     CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1302 Page 11 of 22



 1   2, 2018, after Ra Medical’s IPO had already closed, Mr. Geiger contacted a banking
 2   partner and once again falsely asserted that physicians would face legal liability for
 3   using the device and/or seeking reimbursement.
 4                               Impact on Ra Medical’s IPO
 5         39.    Ultimately, Mr. Geiger’s communications to UBS and OppenheimerFunds
 6   had their intended effect, including but not limited to the adverse impacts described
 7   below.
 8         40.    In or around June 2018, UBS and OppenheimerFunds declined to
 9   participate in the IPO, and UBS terminated its engagement to serve as Ra Medical’s
10   lead bookrunning manager. The loss of two of Ra Medical’s five banks, including its
11   lead bank, so late in the process, dramatically and negatively impacted the pending IPO.
12   First, the change meant that Ra Medical’s IPO could not go forward as planned in July
13   2018. Ra Medical scrambled to find alternative banks to lead the IPO, and those banks
14   then had to complete their own due diligence. By necessity, this meant that the IPO
15   slipped into fall 2018, ultimately closing on October 1, 2018. By then, the historic IPO
16   market had passed, as most available investment funds had already been committed.
17         41.    In addition, the loss of these banks late in the process generally undermined
18   the market’s confidence in Ra Medical as an investment. For investors who UBS and
19   OppenheimerFunds had already contacted, urging their investment in the IPO, the
20   sudden absence of these banks signaled, incorrectly, that Ra Medical was not a sound
21   investment. For other buyers, even if they had not been directly contacted by UBS and
22   Oppenheimer, the mere fact that these banks bowed out suggested that there was a
23   fundamental problem with the IPO.
24         42.    Having suffered the extensive delay caused by Mr. Geiger’s misconduct,
25   Ra Medical’s IPO went forward on September 26, 2018. Shortly thereafter, the stock
26   market suffered serious losses, including record losses during the month of October
27   2018. During this period, Ra Medical was in a legally mandated “quiet period” and
28   could not communicate with investors during this difficult time in the market. Its shares
                                                                       THIRD AMENDED COMPLAINT
                                               10.
                                                                    CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1303 Page 12 of 22



 1   subsequently decreased in value, causing many initial investors to abandon their Ra
 2   Medical shares.
 3         43.    The damage caused by Mr. Geiger’s false statements was thus
 4   compounded – Ra Medical lost two of its key investment banks, undermining market
 5   confidence and delaying its IPO unreasonably, and then suffered in a declining market
 6   in which it should never have found itself but for the Defendants’ malicious and
 7   intentional acts.
 8         44.    Moreover, Defendants’ disparaging, false and misleading statements to
 9   research analysts may have negatively impacted their views of Ra Medical and their
10   resulting reports.
11         45.    As a result, Ra Medical suffered significant damages, including a reduction
12   in its initial IPO offering and decreased valuations in its shares thereafter.
13               Strata Starts Campaign to Mislead Ra Medical’s Customers
14         46.    Strata has more recently launched a campaign of false and misleading
15   statements specifically directed to Ra Medical’s customers, intending to harm Ra
16   Medical’s reputation within the marketplace and scare away new and existing
17   customers. These communications are ongoing.
18         47.    Specifically, in a series of letters to Ra Medical’s customers, doctors who
19   have purchased Ra Medical’s Pharos laser system and use it treat vitiligo, Strata falsely
20   asserted that their advertisements of the Pharos system constitute infringement of
21   Strata’s exclusive patents.     As recently as June 10, 2019, Strata continued and
22   intensified its misinformation campaign, demanding that doctors immediately cease
23   advertising the Pharos lasers, which it claimed infringes Strata’s licensed patents to treat
24   vitiligo using a particular method covered by the patents. See Exhibit C. In addition, in
25   or about January 2020, Ra Medical discovered and is informed and believes that Strata,
26   through its employees and agents, had been disseminating a correspondence written by
27   a Dr. Jerry Bagel M.D. ("Bagel Letter") to Ra Medical's customers and potential
28   customers. The Bagel Letter falsely represents a lack of capabilities of Ra Medical's
                                                                        THIRD AMENDED COMPLAINT
                                                11.
                                                                     CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1304 Page 13 of 22



 1   Pharos laser. The false statements in said correspondence were known by Strata's agents
 2   and employees to be false but were used to gain an unfair economic advantage over Ra
 3   medical and to damage its reputation. See Exhibit D.
 4            48.   These are the same patents previously held by PhotoMedex and the same
 5   infringement claims expressly and irrevocably released as part of the Settlement
 6   Agreement. Yet Strata’s letter is devoid of any reference to this release, or its inability
 7   to bring such claims against Ra Medical or its physician customers using the Pharos
 8   laser.
 9            49.   By communicating to Ra Medical’s customers that their promotion of the
10   Pharos system may infringe Strata’s exclusive license, despite the release of these very
11   claims in 2011, Strata is falsely and misleadingly implying that Ra Medical faces
12   impending patent infringement claims from Strata. Similarly, the letter falsely and
13   misleadingly implies that these customers may be liable for infringement. But these are
14   downstream claims that are also prohibited by the Settlement Agreement.
15            50.   To date, Ra Medical is aware of numerous customers who have received
16   these communications. These customers represent some of the most prolific and
17   influential users of the Pharos system. Similar communications may, and likely have,
18   gone to other Pharos purchasers.
19            51.   Strata’s false and misleading statements have had their intended effect.
20   Upon receipt of the letters, customers immediately expressed concern regarding
21   potential legal repercussions. Some customers have asked Ra Medical to indemnify
22   them against potential legal actions by Strata.
23            52.   As a result, Ra Medical has suffered damage to its reputation among its
24   physician customer base and potential lost sales.
25                                        COUNT I
26                           BREACH OF THE SETTLEMENT AGREEMENT
                                  (AGAINST ALL DEFENDANTS)
27
28            53.   Ra Medical incorporates by reference all of the preceding allegations set
                                                                        THIRD AMENDED COMPLAINT
                                               12.
                                                                     CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1305 Page 14 of 22



 1   forth above as if fully set forth herein.
 2         54.    In 2011, Ra Medical and PhotoMedex entered into the Settlement
 3   Agreement. See Exhibit A. Subsequently, as part of its purchase of PhotoMedex’s laser
 4   assets, on information and belief, Mela assumed the responsibilities in that Settlement
 5   Agreement. Mela is now Strata, a successor in interest to the asset purchase and the
 6   responsibilities assumed therein. The Settlement Agreement prohibits disparaging
 7   statements regarding the FDA status of certain Ra Medical lasers, as well as false
 8   marketing known to be untrue.
 9         55.    Mr. Geiger, on behalf of Strata and as Managing Partner of Accelmed,
10   breached these provisions by disparaging Ra Medical’s FDA clearances, suggesting to
11   banking partners that the DABRA system works in only 10% of cases, that physicians
12   may face legal liability for using the laser outside of Ra Medical’s FDA clearance,
13   and/or that reimbursement from government payors for treatments outside of the FDA
14   clearance may be improper. Moreover, Mr. Geiger falsely implied that Strata and/or
15   Mount Sinai were pursuing patent claims against Ra Medical for its Pharos laser.
16   Similarly, Strata’s recent statements to Ra Medical’s customers falsely imply that it can
17   pursue patent infringement claims against Ra Medical and its customers.
18         56.    These statements violate the prohibition on statements relating to the FDA
19   status of Ra Medical’s lasers, as the DABRA system uses the same core excimer
20   technology at issue in the prior litigations and Mr. Geiger is mischaracterizing the scope
21   of the FDA clearance for DABRA. Moreover, Mr. Geiger’s and Strata’s false and
22   misleading assertions on these issues, including assertions of a potential patent action
23   by Strata, to Ra Medical’s prospective banking partners, the investing community at
24   large, and Ra Medical’s customers, constitutes false marketing known to be untrue. As
25   a result, Defendants are in breach of Section 7 of the Settlement Agreement.
26         57.    Defendants’ breaches harmed Ra Medical, causing in whole or in part,
27   UBS, OppenheimerFunds, and other banking partners to abandon the IPO and causing
28   harm to Ra Medical’s reputation among its customers. Even were that not so, harm is
                                                                       THIRD AMENDED COMPLAINT
                                                 13.
                                                                    CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1306 Page 15 of 22



 1   presumed where a party breaches the Settlement Agreement’s non-disparagement
 2   provisions, under the express terms of the Settlement Agreement.
 3                                           COUNT II
 4         LANHAM ACT, SECTION 1125(A), FALSE ADVERTISING, SECTION 43(A)(1)(B)
 5                                       (AGAINST STRATA)
 6         58.    Ra Medical incorporates by reference all of the preceding allegations set
 7   forth above as if fully set forth herein.
 8         59.    Strata and Ra Medical are direct competitors in the excimer laser market,
 9   both producing and marketing laser system to physicians for the treatment of vitiligo.
10         60.    Strata’s letters to Ra Medical’s customers, physicians who have purchased
11   the Pharos laser system, contain false and misleading statements, implying that Strata
12   has actionable claims for patent infringement against Ra Medical and actionable patent
13   infringement claims against the doctors. Neither is true, because among other reasons,
14   any such claims were expressly and irrevocably released as part of the Settlement
15   Agreement. Also, Strata has used the Bagel Letter to falsely represent a lack of
16   capabilities of Ra Medical’s Pharos laser.
17         61.    Because Strata is bound by the Settlement Agreement and the release, and
18   knows such claims are unenforceable against Ra Medical or its customers, these letters
19   were not only false and misleading, but were sent in bad faith and total disregard of the
20   terms of the Settlement Agreement.
21         62.    These misleading letters are commercial advertisements sent to potential
22   Strata customers – physicians who presently utilize excimer lasers to treat vitiligo
23   among their patient population. They attempt to dissuade those customers from
24   continuing their use of Ra Medical’s laser system, by implying any promotion of those
25   systems constitutes patent infringement, falsely that they are technically inferior and
26   thereby imply physicians must switch to Strata’s XTRAC system if they wish to
27   continue promoting their treatment of vitiligo.
28         63.    Strata’s false communications are having the very effect Strata intended,
                                                                      THIRD AMENDED COMPLAINT
                                                 14.
                                                                   CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1307 Page 16 of 22



 1   deceiving doctors into believing that both they and Ra Medical face serious legal threats
 2   for promoting their use of Ra Medical’s Pharos laser. Influential customers have
 3   reached out to Ra Medical, expressing dismay at the potential legal repercussions they
 4   believe that they now face due to purchase of the Pharos laser and concerns over the
 5   false statements in the Bagel Letter that the Pharos laser is substandard.
 6         64.    These letters have been sent nationwide, from Strata’s headquarters in
 7   Pennsylvania to doctors from California to New Jersey.
 8         65.    As a result, Ra Medical has suffered significant harm. In addition to
 9   reputational harm as a result of these false statements, causing customers to question
10   the integrity of Ra Medical’s products and services, several customers have demanded
11   indemnity against any legal actions brought by Strata. These issues threaten Ra Medical
12   financially, due to the potential legal costs for any defenses and the potential that such
13   customers will never make another purchase. They also reflect significant harm to the
14   company’s reputation, harm that is ongoing and may be irrevocable.
15
16
17                                          COUNT III
18                  INTENTIONAL INTERFERENCE IN CONTRACTUAL RELATIONS
19                                  (AGAINST ALL DEFENDANTS)
20         66.    Ra Medical incorporates by reference all of the preceding allegations set
21   forth above as if fully set forth herein.
22         67.    Ra Medical contracted with UBS to serve as the lead bookrunning manager
23   through the IPO process, a contract that was still in place in spring 2018 when Mr.
24   Geiger, on behalf of Accelmed and Strata, began making disparaging, false and
25   misleading statements regarding Ra Medical to UBS and/or threatening to withhold
26   future business from UBS if the bank participated in the IPO.
27         68.    On information and belief, Mr. Geiger on his own behalf and on behalf of
28   Accelmed and Strata, was aware of this contract, as such engagements are standard in
                                                                       THIRD AMENDED COMPLAINT
                                                 15.
                                                                    CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1308 Page 17 of 22



 1   an IPO process and Mr. Geiger is well acquainted with the norms for such offerings.
 2         69.    Defendants’ actions disrupted UBS’s performance as the lead bookrunning
 3   manager for the IPO and eventually caused the termination of UBS’s contract with Ra
 4   Medical.
 5         70.    Defendants intended and advocated for this result, as Mr. Geiger
 6   specifically pointed to UBS’s involvement in Ra Medical’s IPO as the reason for his
 7   communications, implying that the issues he was raising would create liability for UBS
 8   and impact its brand. At the very least, Defendants knew the disruption to UBS’s
 9   performance was certain or substantially certain to occur.
10         71.    As a result of this interference, Ra Medical was harmed by disruption of
11   its relationship with UBS, delay in its IPO offering, damage to its reputation in the
12   market, all of which ultimately contributed to a reduction in its initial IPO offering and
13   decreased valuations in its shares thereafter.
14         72.    Defendants’ disparaging, false and misleading statements were a
15   substantial factor in UBS’s decision not to participate in Ra Medical’s IPO and to
16   terminate their role as the lead bookrunning manager and the resulting harm therein.
17                                      COUNT IV
18              INTENTIONAL INTERFERENCE IN PROSPECTIVE ECONOMIC RELATIONS
                                 (AGAINST ALL DEFENDANTS)
19
20         73.    Ra Medical incorporates by reference all of the preceding allegations set
21   forth above as if fully set forth herein.
22         74.    Ra Medical was partnering with select financial entities as part of its IPO
23   offering, including investment bank UBS as the lead bank and OppenheimerFunds as a
24   member of the syndicate. These partners offered deep expertise in medical device IPOs,
25   and Ra Medical stood to benefit from this expertise and having the company go through
26   a successful and seamless IPO process.
27         75.    Mr. Geiger, on his own behalf and on behalf of Accelmed and Strata, knew
28   that Ra Medical intended to partner with these third parties as part of the underwriting
                                                                       THIRD AMENDED COMPLAINT
                                                 16.
                                                                    CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1309 Page 18 of 22



 1   syndicate for Ra Medical’s IPO. For example, Mr. Geiger specifically referenced
 2   UBS’s role as a potential underwriter in his May email to UBS. He similarly, on
 3   information and belief, reached out to OppenheimerFunds and communicated his
 4   displeasure with their role in the Ra Medical IPO.
 5         76.    Mr. Geiger, on his own behalf and on behalf of Accelmed and Strata, made
 6   disparaging, false and misleading statements regarding Ra Medical to these banking
 7   partners.
 8         77.    On information and belief, Mr. Geiger made similar communications to
 9   many other banks considering participation in the IPO.
10         78.    These communications were false and misleading and also breached the
11   non-disparagement provisions in the Parties’ Settlement Agreement, provisions which
12   bound Defendant Strata and Mr. Geiger as Strata’s agent.
13         79.    Mr. Geiger, on his own behalf and on behalf of Accelmed and Strata, made
14   these communications in order to disrupt Ra Medical’s relationship with its banking
15   partners, including UBS and OppenheimerFunds, or knew that disruption of those
16   relationships was certain or substantially certain.
17         80.    He succeeded, as UBS and OppenheimerFunds both withdrew from the
18   IPO, at least in part due to Mr. Geiger’s disparaging statements and false and misleading
19   implications regarding Ra Medical’s actions.
20         81.    As a result of this interference, Ra Medical was harmed by disruption of
21   its relationship with UBS and OppenheimerFunds, the delay in its IPO offering, damage
22   to its reputation in the market, and ultimately, a reduction in its initial IPO offering and
23   decreased valuations in its shares thereafter.
24         82.    Defendants’ disparaging, false and misleading statements were a
25   substantial factor in these banking partner’s decisions not to participate in Ra Medical’s
26   IPO and the resulting harm therein.
27         83.    Ra Medical has ongoing economic relationships with the physicians which
28   purchase, use and promote its Pharos laser system. These customers may be repeat
                                                                        THIRD AMENDED COMPLAINT
                                                17.
                                                                     CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1310 Page 19 of 22



 1   customers, as new systems are developed, and also promote Ra Medical’s products
 2   through their practices and their professional networks, generating potential new
 3   customers for Ra Medical.
 4         84.    Strata is aware of this relationship, as it competes for the same physician
 5   customer base for its XTRAC laser system.
 6         85.    Strata made false and misleading statements to these customers in a series
 7   of letters, implying that Strata has patent infringement claims against Ra Medical and
 8   its customers.
 9         86.    These communications were false and misleading, as Strata released all
10   such claims, as to Ra Medical and its Pharos customers, as part of the Settlement
11   Agreement.
12         87.    The letters have disrupted Ra Medical’s relationship with its customers,
13   causing concern and dismay that the customers may face legal liability because they use
14   and promote the Pharos system.
15         88.    As a result of this interference, Ra Medical’s relationship with these
16   customers and its reputation on the market have been damaged.
17         89.    Strata’s false and misleading statements were the sole and direct cause of
18   this harm.
19                                         COUNT V
20                                        TRADE LIBEL
                                    (AGAINST ALL DEFENDANTS)
21
22         90.    Ra Medical incorporates by reference all of the preceding allegations set
23   forth above as if fully set forth herein.
24         91.    Mr. Geiger’s comments about Ra Medical, made on his own behalf and on
25   behalf of Accelmed and Strata, disparaged the company’s business and accused Ra
26   Medical of acting improperly, including inducing physicians to pursue improper
27   government payments and patent infringement as well as false statements regarding the
28   Pharos laser in the Bagel Letter. This disparaged both Ra Medical’s services to their
                                                                     THIRD AMENDED COMPLAINT
                                                 18.
                                                                  CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1311 Page 20 of 22



 1   physician customers and the quality of their laser products. These statements, alone and
 2   in combination, portrayed Ra Medical as an unscrupulous actor whose IPO could hurt
 3   prospective banking partners and investors.
 4         92.    These statements were made to UBS and, on information and belief, to
 5   OppenheimerFunds and other financial partners.
 6         93.    These statements were false and misleading, as described above.
 7         94.    Mr. Geiger knew that these statements were untrue or acted with reckless
 8   disregard for the truth or falsity of his statements. For instance, Mr. Geiger would have
 9   been aware that Strata no longer held patent infringement claims against Ra Medical
10   due to the prior releases contained in the Settlement Agreement and that Mount Sinai,
11   PhotoMedex’s licensing partner since 2006, has not pursued any potential patent claims
12   against Ra Medical. Moreover, as the managing partner of Accelmed, an owner of a
13   vascular laser product produced by Eximo, Mr. Geiger would have known that
14   physicians can seek reimbursement for treatment regardless of the devices utilized
15   therein, and that they can, in appropriate circumstances elect to use devices beyond their
16   FDA clearance. Mr. Geiger would also know that Ra Medical’s clearance means that
17   its DABRA laser system can be used to treat peripheral vascular disease and that
18   physicians may determine, on that basis, to use it in a variety of treatments commonly
19   referred to as atherectomy.
20         95.    Mr. Geiger knew and intended that his disparaging statements would be
21   relied on, and that UBS, OppenheimerFunds and other financial partners would believe
22   his assertions and refuse to participate in Ra Medical’s IPO. There was no other reason
23   for his broad campaign against Ra Medical.
24         96.    As a result, Ra Medical suffered a reduction in its initial IPO offering and
25   decreased valuations in its shares thereafter.
26         97.    Defendants’ disparaging, false and misleading statements were a
27   substantial factor in causing these partners not to participate in Ra Medical’s IPO and
28   the resulting harm therein.
                                                                       THIRD AMENDED COMPLAINT
                                               19.
                                                                    CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1312 Page 21 of 22



 1                                  PRAYER FOR RELIEF
 2                Wherefore, Plaintiff prays for judgment against Defendants as follows:
 3         A.     An order adjudging that Defendants breached Section 7 of the Settlement
 4   Agreement via Mr. Geiger’s and Strata’s communications to banking partners,
 5   investors, and Ra Medical’s customers and awarding all available damages and relief;
 6         B.     An order adjudging that Strata violated the provisions of 15 U.S.C.
 7   § 1125(a) by making false or misleading representations of fact about potential patent
 8   claims related to the Pharos laser system;
 9         C.     An order permanently enjoining Strata and all of its respective affiliates,
10   officers, agents, representatives, employees, attorneys and all other persons acting in
11   concert with them from making, or inducing others to make, any false, misleading or
12   deceptive statement, including about potential patent claims related to the Pharos laser
13   system;
14         D.     That Strata be ordered to correct any erroneous impression persons may
15   have derived concerning potential patent claims against Ra Medical or its customers;
16         E.     That Ra Medical be awarded its damages and/or Strata’s profits, or such
17   sum as the Court shall find to be just, pursuant to 15 U.S.C. § 1117(a), and that such
18   damages be trebled and awarded to Ra Medical and that it be awarded its costs,
19   attorneys’ fees and expenses, as a result of Strata’s willful, intentional and deliberative
20   acts in violation of the Lanham Act;
21         F.     An order adjudging that Defendants committed intentional interference
22   with contractual relations and awarding all available damages and relief;
23         G.     An order adjudging that Defendants committed intentional interference
24   with prospective economic relations and awarding all available damages and relief;
25         H.     An order adjudging that Defendants committed trade libel and awarding
26   all available damages and relief;
27         I.     For Plaintiff’s costs and attorneys’ fees incurred in prosecuting the breach
28   of the Settlement Agreement, as provided for under Section 19 of that Settlement
                                                                       THIRD AMENDED COMPLAINT
                                               20.
                                                                    CASE NO. 19-CV-00920-AJB-MSB
Case 3:19-cv-00920-AJB-DEB Document 65 Filed 03/13/20 PageID.1313 Page 22 of 22



 1   Agreement;
 2        J.      For prejudgment interest;
 3        K.      For such other and further relief as this Court deems just and proper.
 4
     DATED: March 13, 2020                    ROSS WERSCHING & WOLCOTT
 5                                            LLP
 6
 7
                                              By:    /s/ Eric J. Wersching
 8                                            ______________________________
 9                                                      ERIC J. WERSCHING
                                                         Attorneys for Plaintiff
10                                                              Ra Medical
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                      THIRD AMENDED COMPLAINT
                                              21.
                                                                   CASE NO. 19-CV-00920-AJB-MSB
